Citation Nr: 9911584	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-28 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from March 1965 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
an acquired psychiatric disorder.  Subsequent rating 
decisions have confirmed and continued the denial of service 
connection for a psychiatric disorder, including PTSD.

In 1996 and 1997, the Board remanded this case for additional 
development.  The RO complied with the Board's instructions 
to the extent feasible.  Unfortunately and notwithstanding 
the thorough and exhaustive efforts undertaken by the RO to 
prepare this case for appellate review, the Board finds that 
another remand is necessary.


REMAND

Additional evidentiary development is needed before the Board 
can decide this case.  Establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303 and 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  There 
are, however, special requirements that must be met to 
establish service connection for PTSD.  Service connection 
for PTSD requires:  (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the second element, the evidence necessary to 
establish that the claimed stressors actually occurred varies 
depending on whether it can be determined that the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If the claimed stressors are not combat-related, then the 
appellant's lay testimony, by itself, is insufficient to 
establish the stressors occurred, and there must be credible 
supporting evidence that the stressors actually did occur.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources, such as statements 
from fellow service members or others who witnessed or knew 
of the alleged events at the time of their occurrence.

The appellant maintains that he engaged in combat during 
service.  His military occupational specialty (MOS) was 
deckhand.  It is necessary that additional information be 
obtained that may corroborate his contentions.  Specifically, 
the RO must obtain the appellant's personnel records and 
obtain information from appropriate sources as to the duties 
of a deckhand.  

The appellant's alleged stressor regards an incident where 
the ship he was assigned to was stationed off the coast of 
Vietnam for three days in January 1966.  The ship's newspaper 
published reports about destroying buildings.  The appellant 
felt that firing into the village might have killed or 
injured women or children, and this "affected" him.  The 
appellant submitted a "Plan of the Day" from the U.S.S. 
Nicholas dated in January 1966.  It was noted that the prior 
week the Nicholas had fired shore bombardment in support of 
the First Marine Division in order to stop small arms and 
mortar fire that was being directed at friendly troops.  The 
Nicholas had destroyed seven buildings, damaged eight others, 
and left two structures burning. 

It is unclear, however, exactly what the appellant's role was 
in the shore bombardment and what, if anything, he personally 
witnessed or experienced.  Upon remand, he should be provided 
an opportunity to provide details regarding his alleged 
stressor; the appellant is advised that this information is 
vitally necessary to his claim.  He must provide information 
as to the alleged "activities" he participated in during 
service wherein he maintains that he killed women and 
children, as reported to the VA examiner in 1993. 

With regard to the first and third elements, the evidence of 
record shows diagnoses of PTSD.  It is necessary to provide 
the appellant an additional VA examination since there is 
insufficient detail of the appellant's alleged inservice 
stressors or of the objective findings supporting the prior 
diagnoses.  The examiner should determine (1) the exact 
diagnosis, if any, of the appellant's psychiatric 
disorder(s); (2) whether any established inservice stressors 
were sufficient to produce PTSD; and, if so (3) whether there 
is a link between the current symptomatology and the 
inservice stressors.

Moreover, the appellant has submitted a letter from Gary 
Kushner, M.D., indicating that the appellant has PTSD.  The 
objective findings supporting this diagnosis or the alleged 
inservice stressors as reported by the appellant are not 
indicated.  Treatment records from Dr. Kushner were requested 
in March 1993, but no records were obtained.  The appellant 
should be informed of the necessity of obtaining the medical 
rationale for Dr. Kushner's diagnosis of PTSD, as well as his 
treatment records.  It is his ultimate responsibility to 
submit evidence in support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).  See also 38 U.S.C.A. § 5103(a) (West 
1991).

Accordingly, while the Board sincerely regrets the additional 
delay, the case is REMANDED for the following:

1.  Request the appellant's personnel 
records from the National Personnel 
Records Center.  Associate all requests 
and records received with the claims 
file.

2.  Develop from any appropriate sources 
what duties were encompassed within the 
appellant's military occupational 
specialty of deckhand.

3.  Inform the appellant that a request 
was made to Dr. Kushner for his treatment 
records, but no records were received.  
Advise him that these records may be 
relevant to his claim, and provide him an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998).  Moreover, advise the 
appellant that the medical rationale for 
Dr. Kushner's diagnosis of PTSD was not 
provided in the 1993 letter.  Request 
that he contact Dr. Kushner and obtain 
another letter explaining the medical 
rationale supporting the diagnosis of 
PTSD, including the exact basis of such 
diagnosis (i.e., what inservice stressors 
caused the appellant's PTSD in Dr. 
Kushner's opinion).

4.  Ask the appellant to give (a) a 
comprehensive statement as to his duties 
during service, including the 
"activities" wherein he maintains that 
he killed women and children, as he 
reported to the VA examiner in 1993, and 
(b) a comprehensive statement regarding 
his alleged stressors.  He should provide 
as many details as possible of the 
claimed stressors such as dates, places, 
detailed descriptions of the events, and 
any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  He must provide 
specific information as to his 
involvement in the shore bombardment by 
the U.S.S. Nicholas in January 1996, 
including details as to exactly what he 
did, saw, and/or experienced.  Advise the 
appellant that he is free to submit any 
evidence supporting his alleged 
stressors, such as statements from fellow 
service members or others who witnessed 
or knew of the alleged events at the time 
of their occurrence.

5.  Schedule the appellant for an 
additional VA psychiatric examination by a 
panel of at least two psychiatrists.  The 
RO must specify for the examiners the 
stressor(s) that are established by the 
evidence of record (i.e., shore 
bombardment by the U.S.S. Nicholas in 
January 1966), and the examiners must be 
instructed that only the events that are 
established by the evidence of record may 
be considered for the purpose of 
determining whether the inservice 
stressor(s) was sufficient to support a 
diagnosis of PTSD.  

The entire claims folder and a copy of 
this remand must be made available to and 
be reviewed by the examiners in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
medical records showing prior diagnoses of 
PTSD.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses with 
any current findings in order to obtain a 
complete picture of the nature of the 
appellant's psychiatric status. 

The examiners' attention is directed to 
the reports of VA examinations conducted 
in 1993 and 1998; VA hospitalization and 
treatment records from 1990 to the 
present; service medical records regarding 
a psychiatric examination in 1966; and 
records and letters from Dr. Gary Kushner.  
After review of the claims file, including 
these records, the examiners should confer 
and discuss the appellant's case and 
thereafter render the following medical 
opinion: 

If a diagnosis of PTSD is deemed 
appropriate, were the verified 
inservice stressor(s) sufficient to 
produce PTSD, and, if so, is there a 
link between the current 
symptomatology and the verified 
inservice stressor(s)?  

The examiners must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Following completion of the foregoing, 
review the claims folder and ensure that 
all of the above development actions have 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (1998).

7.  Thereafter, readjudicate the 
appellant's claim for service connection 
for an acquired psychiatric disorder, 
including PTSD, with consideration of the 
additional evidence developed upon 
remand.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI,  11.38 (Aug. 26, 
1996).  If the benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


